DISMISS and Opinion Filed May 14, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01044-CV

      RYAN FONTAINE AND PROGRESSIVE PAYMENT SYSTEMS,
                          Appellants
                             V.
        ESSENCE MASERATI, EWING HURST, LLC, Appellees

                 On Appeal from the County Court at Law No. 6
                             Collin County, Texas
                     Trial Court Cause No. 006-00419-2020

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                             Opinion by Justice Smith
      Appellants’ brief in this case is overdue. By postcard dated April 13, 2021,

we notified appellants the time for filing their brief had expired. We directed

appellants to file a brief and an extension motion within ten days. We cautioned

appellants that failure to file their brief by that time might result in the dismissal of

this appeal without further notice. To date, appellants have not filed a brief, filed an

extension motion, nor otherwise corresponded with the Court regarding the status of

this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE

201044F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

RYAN FONTAINE,                               On Appeal from the County Court at
PROGRESSIVE PAYMENT                          Law No. 6, Collin County, Texas
SYSTEMS, Appellants                          Trial Court Cause No. 006-00419-
                                             2020.
No. 05-20-01044-CV          V.               Opinion delivered by Justice Smith.
                                             Justices Molberg and Goldstein
ESSENCE MASERATI, EWING                      participating.
HURST, LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

    It is ORDERED that appellees ESSENCE MASERATI and EWING
HURST, LLC recover their costs of this appeal from appellants RYAN
FONTAINE and PROGRESSIVE PAYMENT SYSTEMS.


Judgment entered May 14, 2021




                                       –3–